DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 7/26/22, with respect to claims 21-46 have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejections of claims 21-46 have been withdrawn. 
Allowable Subject Matter
Claims 21-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art of record or at large fails to disclose in combination with the claim language, a multi-denier suture, comprising a tubular braid structure comprising a length, first end, distal and proximal axial segments, and a middle axial segment comprising a transition zone, a first plurality of the strands extends the entire length of the tubular braid structure, the proximal axial segment comprises a second plurality of the strands braided together with a first portion of the first plurality of the strands, and respective distal ends of the second plurality of the strands terminate at the transition zone.
Regarding claim 34, the prior art of record or at large fails to disclose in combination with the claim language a multi-denier suture comprising: a continuous braided tubular structure comprising a first plurality of strands braided together and extending along a longitudinal axis, the continuous braided tubular structure having proximal and distal segments, a first transition zone between the proximal and distal segments, the distal segment extending distally beyond an inner tubular structure and comprises first and second sections with a second transition zone, the first section has a first denier, the second section has a second denier, the proximal segment has a third denier.
Regarding claim 49, the prior art of record or at large fails to disclose in combination with the claim language a multi-denier suture comprising: a tubular braid structure comprising strands and having a length, a first end, a distal and proximal axial segment, and a middle axial segment comprising a transition zone, a first plurality of the strands extending the entire length of the tubular braid, the proximal axial segment comprising a second plurality of the strands braided together with a first portion of the first plurality of the strands, and distal ends of the second plurality of strands terminate at the transition zone.
The prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                 

/DIANE D YABUT/Primary Examiner, Art Unit 3771